DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/21 has been entered. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Glenn Seager on 3/2/22.
The application has been amended as follows: 
1. Claim 13, line 10, “the anchor portion” has been changed to 
	--the anchoring portion--. 
Reasons for Allowance
Claims 1, 4-6, 8-16 and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
O’brien et al. US 2017/0007260 discloses a vascular occlusion device for deployment within a lumen of a vessel, comprising  a self-expanding frame, the self-expanding frame being configured to 
Shmulewitz et al. US 6569145 teaches a pressure controlled occlusion device for the purpose of venting excessive blood at a predetermined pressure value, at least one vent formed within a frame.  Examiner notes that one of ordinary skill in the art would not have had a motivation to combine Shmulewitz et al. with the other prior art references of record or at large to obtain the claimed invention.
Ben Muvhar et al. US 2005/0055082 discloses a vascular occlusion device for deployment within a vessel, comprising a self-expanding frame, an occlusive membrane including an anchoring portion extending longitudinally along the self-expanding fame.
Macoviak US 6361545 discloses a vascular occlusion device for deployment within a vessel, comprising an expanding frame, an occlusive membrane attached at a distal end portion. 
Regarding claim 1, the prior art fails to disclose in combination with the claim language, the occlusive membrane including a distal end attached directly to a distal hub of the frame while being suspended and with an anchoring portion configured to exert an additive radially outward force against the interior wall of the vessel.
Regarding claim 13, the prior art fails to disclose in combination with the claim language, wherein at least one vent is formed within one or more struts of the self-expanding frame.  
Regarding claim 16, the prior art fails to disclose in combination with the claim language, the occlusive membrane including a suspended portion within the frame and spaced apart from the interior space, the suspended portion includes a proximal suspended portion opening toward a proximal hub of the frame, and a distal suspended portion opening toward a distal hub of the frame and a proximal anchoring portion configured to exert an additive radially outward force.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/C.C.L/Examiner, Art Unit 3771       

/DIANE D YABUT/Primary Examiner, Art Unit 3771